DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 1, 8, line 12, “aspect from the other agent functions, and” has been replaced by - aspect from the other agent functions,-.
	In claim 1, line 16, “function section associated with the response content.” has been replaced by - function section associated with the response content; and wherein all constituent elements of the agent system are realized by software and hardware.-.

	In claim 8, line 16, “function section associated with the response content.” has been replaced by - function section associated with the response content; and wherein all constituent elements of the agent server are realized by software and hardware.-.

Response to Arguments
Applicant’s arguments, see pages 6 - 15, filed 08/08/2022, with respect to claims 1 - 10 have been fully considered and are persuasive.  The rejection of claims 1- 10 under 102 (a)(2) has been withdrawn. 
Applicant argues that Matsunaga does not teach or suggest that each of the plurality of agent functions is configured to set one or both of a personified agent image or voice that interacts with the user in a different output aspect from the other agent functions, and wherein, when providing the response content to the portable mobile terminal, the information provider outputs the response content from the portable mobile terminal using the personified agent image and voice in the output aspect set in the agent function section associated with the response content (Amendment, pages 6 – 15).

Allowable Subject Matter
Claims 1 – 11 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1 – 11, the prior art made of record does not teach an attribute information associated with the same kind of agent function in response content by the same kind of agent function and provide the attribute information to a portable mobile terminal of the user when the same kind of agent function is in the plurality of objects among the plurality of agent functions, wherein each of the plurality of agent functions is configured to set one or both of a personified agent image or voice that interacts with the user in a different output aspect from the other agent functions, and wherein, when providing the response content to the portable mobile terminal, the information provider outputs the response content from the portable mobile terminal using the personified agent image and voice in the output aspect set in the agent function section associated with the response content. These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658